CONFESSION OF ERROR

PER CURIAM.
Defendant appeals orders revoking probation and imposing sentences. As the state properly concedes the trial court erred in permitting the state to amend the affidavits to allege new substantive charges after expiration of the probationary period. See Robinson v. State, 474 So.2d 1274 (Fla. 3d DCA 1985); Clark v. State, 402 So.2d 43 (Fla. 4th DCA 1981). The court may not consider “new violations charged in an amended affidavit filed after the period of probation has expired.” State v. Hall, 641 So.2d 403, 404 (Fla.1994). As the state did not prove the properly alleged violations, we reverse the revocation orders and sentences, and remand for discharge in circuit court case numbers 92-28094A and 92-28089B.
Reversed and remanded.